


Exhibit 10.2

 

ASSISTANCE AGREEMENT

 

1. Award No.

 

2. Modification No.

 

3. Effective Date

 

4. CFDA No.

DE-EE0002022

 

006

 

04/03/2012

 

81.086

 

 

 

 

 

5. Awarded To

 

 Sponsoring Office

 

7. Period of Performance

A123 SYSTEMS, INC.

 

Energy Effcy & Renewable Energy

 

12/03/2009

Attn: DAVID VIEAU

 

 

 

through

321 Arsenal Street

 

 

 

12/02/2014

WATERTOWN MA 024725789

 

 

 

 

 

 

 

 

 

8. Type of Agreement

 

9. Authority

 

10. Purchase Request or Funding Document No.

x Grant

 

See page 2

 

12EE001386

o Cooperative Agreement

 

 

 

 

o Other

 

 

 

 

 

 

 

 

 

11. Remittance Address

 

12. Total Amount

 

13. Funds Obligated

A123 SYSTEMS, INC.

 

Govt. Share

:

 

 

This action

:

$0.00

Attn: DAVID VIEAU

 

$249,090,000.00

 

 

321 Arsenal Street

 

 

 

 

WATERTOWN MA 024725789

 

Cost Share

:

 

 

Total

:

$249,090,000.00

 

 

$249,090,000.00

 

 

 

 

 

 

 

 

 

Total

:

 

 

 

 

 

$498,180,000.00

 

 

 

 

 

 

 

14. Principal Investigator

 

15. Program Manager

 

16. Administrator

Jesus Alvarez

 

RALPH D. NINE

 

U.S. DOE/NETL

339-368-3384

 

Phone: 304-285-2017

 

Morgantown Campus

 

 

 

 

3610 Collins Ferry Road

 

 

 

 

PO Box 880

 

 

 

 

Morgantown WV 26507-0880

 

 

 

 

 

17. Submit Payment Requests To

 

18. Paying Office

 

19. Submit Reports To

OR for NETL (Morgantown)

 

OR for NETL (Morgantown)

 

See Reporting

U.S. Department of Energy

 

U.S. Department of Energy

 

Requirements Checklist

Oak Ridge Financial Service Center

 

Oak Ridge Financial Service Center 

 

 

P.O. Box 4787

 

P.O. Box 4787

 

 

Oak Ridge TN 37831

 

Oak Ridge TN 37831

 

 

 

 

 

 

 

20. Accounting and Appropriation Data

 

21. Research Title and/or Description of Project

 

RECOVERY ACT - VERTICALLY INTEGRATED MASS PRODUCTION OF AUTOMOTIVE CLASS LITHIUM
ION BATTERIES

 

For the Recipient

 

For the United States of America

 

 

 

22. Signature of Person Authorized to Sign

 

25. Signature of Grants/Agreements Officer

 

 

 

 

 

Signature on File

 

 

 

 

 

 

 

23. Name and Title

 

24. Date Signed

 

26. Name of Officer

 

27. Date Signed

 

 

 

 

ANGELA D. BOSLEY

 

04/03/2012

 

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

 

DE-EE0002022/006

 

NAME OF OFFEROR OR CONTRACTOR

A123 SYSTEMS, INC.

 

ITEM NO.
(A)

 

SUPPLIES/SERVICES
(B)

 

QUANTITY
(C)

 

UNIT
(D)

 

UNIT PRICE
(E)

 

AMOUNT
(F)

 

 

DUNS Number:  130452506

 

 

 

 

 

 

 

 

 

 

DOE Award Administrator:  Sue Miltenberger

 

 

 

 

 

 

 

 

 

 

304-285-4083 susan.miltenberger@netl.doe.gov

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Recipient Business Officer: James Haley

 

 

 

 

 

 

 

 

 

 

617-924-8910 jhaley@a123systems.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Block 9 Authority:  PL 95-91 DOE Organization

 

 

 

 

 

 

 

 

 

 

Act, PL 111-5 American Recovery and Reinvestment

 

 

 

 

 

 

 

 

 

 

Act of 2009 and PL 109-58 Energy Policy Act 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***See attached page for full text of this

 

 

 

 

 

 

 

 

 

 

Amendment***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASAP: NO Extent Competed: COMPETED Davis-Bacon

 

 

 

 

 

 

 

 

 

 

Act: YES PI: Jesus Alvarez

 

 

 

 

 

 

 

 

 

 

Fund: 05799 Appr Year: 2009 Allottee: 31 Report

 

 

 

 

 

 

 

 

 

 

Entity: 220520 Object Class: 25500 Program:

 

 

 

 

 

 

 

 

 

 

1005107 Project: 2004490 WFO: 0000000

 

 

 

 

 

 

 

 

 

 

Local Use: 0000000

 

 

 

 

 

 

 

 

 

JULY 2004

 

2

--------------------------------------------------------------------------------


 

DE-EE0002022

A123 Systems, Inc.

Amendment 006

 

The purpose of this Amendment is to update the Sponsoring Office, extend the
ending date of the Period of Performance, and make an administrative change to
the authorities noted on the cover page. Accordingly, the following changes are
hereby made:

 

1.              As reflected in Block 6 of the Assistance Agreement, the
Sponsoring Office is changed from U.S. DOE/NETL to Energy Efficiency & Renewable
Energy.

 

2.              As reflected in Block 7 of the Assistance Agreement, the ending
date of the Period of Performance is extended by two (2) years from 12/02/2012
to 12/02/2014.  This is done at no additional cost to the Government.

 

3.              As reflected in Block 9 of the Assistance Agreement, an
administrative correction is made to remove the United States Code authorities.
The Recipient should “See Page 2” for the applicable authorities for this award.

 

Except as contained herein, all other terms and conditions remain in full force
and effect.

 

END OF AMENDMENT 006

 

3

--------------------------------------------------------------------------------
